Citation Nr: 1540888	
Decision Date: 09/22/15    Archive Date: 10/02/15

DOCKET NO.  10-16 143	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to a rating in excess of 10 percent for gastroesophageal reflux disorder (GERD)/hiatal hernia.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Chapman



INTRODUCTION

The Veteran had active duty service from July 1974 to July 1977, from September 1990 to April 1991, and from December 1995 to September 1996.  This matter is before the Board of Veterans' Appeals (Board) from an April 2013 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO), that granted service connection for GERD/hiatal hernia and assigned a 10 percent rating, effective July 2, 2012.  In March 2014, a Travel Board hearing was held and a transcript is associated with the record.  In September 2014 and April 2015, this matter was remanded for additional development.

The Board notes that the Veteran's former representative revoked representation in November 2014.  The Veteran was subsequently advised in January 2015 correspondence from VA that he did not currently have a representative and that he could contact VA for a listing of recognized Veterans' Service Organizations and/or representatives to assist him with his claim.  There is no indication that the Veteran contacted VA in response or otherwise indicated that he wished to appoint another representative.  Accordingly, the Board finds that the Veteran is currently unrepresented.


FINDING OF FACT

The Veteran's GERD/hiatal hernia is not shown to be manifested by persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.



CONCLUSION OF LAW

A rating in excess of 10 percent for GERD/hiatal hernia is not warranted. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.114, Diagnostic Code (Code) 7346 (2015). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)
 
The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  As the rating decision on appeal granted service connection and assigned a disability rating and an effective date for the award, statutory notice had served its purpose, and its application was no longer required.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  He has had ample opportunity to respond/supplement the record, and has not alleged that notice in this case was less than adequate.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (discussing the rule of prejudicial error).

The Veteran's service treatment records (STRs) and pertinent postservice treatment records are associated with the record.  The RO arranged for the Veteran to be examined in March 2013 and October 2014.  A supplemental opinion was provided in May 2015.  The Board finds that reports of these examination/opinions, taken together, are adequate for rating purposes as the examiners reviewed the record, noted the history of the disability, and conducted a thorough examination of the Veteran, with notation of all clinical findings necessary to adjudicate this matter.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge (VLJ) who conducts a hearing fully explain the issues and suggest the submission of evidence that may have been overlooked.  During the March 2014 hearing, the undersigned identified the issue on appeal and focused on the elements necessary to substantiate the claim for an increased rating for GERD.  A deficiency in the conduct of the hearing is not alleged.  The Board finds that, consistent with Bryant, the duties set forth in 38 C.F.R. § 3.103(c)(2) were satisfied.

Legal Criteria, Factual Background, and Analysis

In general, disability evaluations are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity caused by a given disability.  Separate diagnostic codes identify the various disabilities.            38 U.S.C.A. § 1155; 38 C.F.R. Part 4.
 
Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability more closely approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A.         § 5107(b); 38 C.F.R. §§ 3.102, 4.3.
 
The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  With the initial rating assigned with the award of service connection for a disability, "staged" ratings to reflect distinct periods when different levels of impairment were shown are for consideration.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board notes that it has reviewed all of the evidence in the record with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000). Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.

The Veteran's service-connected GERD/hiatal hernia has been assigned a 10 percent rating under Code 7346, which provides for a 10 percent rating for a hiatal hernia with two or more of the symptoms for the 30 percent evaluation of less severity.  A 30 percent rating is warranted for persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  Lastly, a 60 percent rating is warranted for symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health.  Code 7346.

The Veteran's STRs note an assessment of gastroenteritis.

A May 1999 esophogram reflux analysis report indicated that a proximal pH sensor found that the Veteran experienced 10 acid refluxes during the study, but that none lasted more than 5 minutes.  A distal pH sensor found that the Veteran experienced 86 acid refluxes during the study, but that none lasted more than 5 minutes.  The provider's interpretation was that the Veteran had significant acid reflux.

In February 2002, the Veteran reported GERD symptoms, including heartburn, gas, bloating, and epigastric discomfort that radiates to his throat and neck, not relieved by his current medications.  He denied fever, chills, nausea, vomiting, dysphagia, diarrhea, constipation, chest pain, and shortness of breath.  An April 2002 record notes that the Veteran recently started using Nexium and has almost complete relief with one pill a day.  However, the Veteran did report some gas and intermittent heartburn usually at night.  He denied fever, chills, dysphagia, nausea, vomiting, diarrhea, constipation, chest pain, and shortness of breath.  

A May 2002 private treatment record notes that the Veteran had significant substernal burning pain.  It was noted that an upper gastrointestinal endoscopy demonstrated a significant hiatal hernia and esophagitis, and that a 24 hour pH study showed frequent reflux (with 96 episodes of reflux).  The provider noted that the Veteran was a candidate for a laparoscopic repair.

In May 2002, the Veteran was admitted to the hospital with GERD.  It was noted that he underwent a laparoscopic repair of his hiatal hernia and was discharged on the first postoperative day tolerating full liquids. The discharge diagnoses were GERD and hiatal hernia.  A July 2002 record notes that the Veteran reported frequent dysphagia and stomach cramps.  He denied fever, chills, nausea, vomiting, diarrhea, constipation, abdominal pain, chest pain, shortness of breath, or dysuria.  In October 2002, the Veteran reported occasional dysphagia, but no heartburn or reflux symptoms.  It was noted that he is not taking any medications for GERD.

In April 2003, the Veteran reported feeling food in his throat after eating.

In early August 2005, the Veteran reported that he recently developed some acid reflux symptoms, epigastric discomfort, gas and bloating, and nausea after eating.  He denied fever, chills, weight loss, dysphagia, jaundice, diarrhea, constipation, or gastrointestinal bleeding.  The impression was abdominal pain and GERD.  Later in August 2005, the Veteran was seen for follow-up regarding GERD symptoms and abdominal pain.  He denied any fever, chills, or weight loss.  The impression was GERD.  An August 2005 gastric emptying study revealed no evidence of delayed gastric emptying.  In August 2006, the Veteran was admitted to the hospital complaining of abdominal pain.  

An August 2008 treatment record notes that a dysphagia screening was performed and there were no problems noted.

In April 2009, the Veteran underwent a colonoscopy and endoscopy, which showed a normal esophagus, evidence of a previous anti-reflux surgery, findings compatible with non-erosive gastritis, and a normal duodenum.  April 2009 and May 2012 pathology reports note a diagnosis of patchy mild chronic gastritis.

In September 2012, the impression was GERD with no current acid reflux or heartburn.  It was noted that the Veteran is status post repair for a hiatal hernia.  Another September 2012 treatment record notes that the Veteran is totally without acid reflux symptoms at that time, had no acid reflux or heartburn, and was doing well status post repair for a hiatal hernia.  A February 2013 record notes that the Veteran is taking medication for his GERD.  

On March 2013 VA esophageal conditions examination, the examiner noted diagnoses of GERD, hiatal hernia, esophageal stricture, esophageal spasm, and esophageal diverticulum.  It was noted that the Veteran experiences dysphagia and pyrosis, and that he takes medication twice a day.  Following an examination, the examiner opined that the Veteran has persistent, significant GERD and hiatal hernia symptoms, still associated with dysphagia.  The examiner stated that his esophageal conditions did not impact his ability to work.

In his February 2014 substantive appeal, the Veteran indicated that he is bothered with every meal he eats, and is particularly bothered [with GERD symptoms] at night.

In March 2014, the Veteran testified that he experiences difficulty with swallowing, heartburn, and indigestion on a daily basis.  He also reported experiencing pain coming from his chest into his shoulder or arm.  He reported that he can vomit and has experienced weight loss.  The Veteran stated that he takes two medications daily.

In June 2014, the Veteran phoned his physician indicating he was experiencing abdominal pain, acid reflux, and nausea, and that he was taking Nexium without relief.  It was noted that the Veteran was recommended for an EGD.  A June 2014 esophagogastroduodenoscopy procedure report indicated that the Veteran had abdominal pain and GERD not relieved by current medications and experienced nausea after eating.  Following the procedure, the impression was status post fundoplication, gastritis found in the stomach, and a normal duodenum.

In July 2014, the Veteran was seen complaining of dysphagia.  A July 2014 private treatment record notes that the Veteran underwent an esophagram.  The findings were that the Veteran is able to swallow without difficulty, has motility impairment in the distal esophagus, has no mechanical strictures, ulcers, or filling defects within the esophagus, and has moderately severe esophageal reflux into the mid thoracic esophagus.  However, it was noted that there was no evidence of a recurrent hiatal hernia and the stomach and duodenum were unremarkable.  An additional July 2014 private treatment record notes that the Veteran is doing well on Prilosec and only has occasional acid reflux at night.  It was noted that the Veteran did not have dysphagia, jaundice, nausea/vomiting, abdominal pain, gastrointestinal bleeding, diarrhea, or constipation.

In a September 2014 statement, the Veteran indicated that his symptoms have fluctuated in severity and that he is now experiencing daily chest pain due to his reflux.

On October 2014 VA esophageal conditions examination, the examiner noted diagnoses of GERD, hiatal hernia, stricture of the esophagus, and diverticulum of the esophagus.  It was noted that the Veteran continues to have daily reflux and some difficulty with swallowing solids.  The Veteran's weight was noted to be stable and his appetite to be good.  The Veteran reported no history of bleeding related to the GERD.  It was noted that the Veteran takes continuous medication for his GERD and has dysphagia, pyrosis, and reflux.  The examiner indicated that the Veteran's esophageal conditions do not impact his ability to work.

An October 2014 treatment record notes that the Veteran's GERD is stable.

A December 2014 record notes a diagnosis of GERD.  In March 2015, the Veteran complained of constant abdominal pain for two weeks.  He indicated he experiences occasional nausea without vomiting, but denied fever.  He reported that he has been belching and having flatulence, accompanied by an occasional poor appetite.

A March 2015 private treatment record notes that the Veteran presented to the hospital and reported lower abdominal pain and nausea for one month.  He denied vomiting and dysuria.  The provider noted that there was no evidence of vomiting, hematochezia and hematemesis.  Blood work testing for the H. Pylori antibody was negative.  The diagnosis was gastritis and the Veteran was discharged in "good" condition.  An April 2015 private treatment record notes that the Veteran presented to the emergency room one month prior complaining of abdominal pain, and that he had a negative H. Pylori test and negative CT scan of the abdomen.   The assessment from this provider was abdominal pain, rectal pain, epigastric abdominal pain, left lower quadrant pain.

In May 2015, a VA physician noted a review of the record, including the Veteran's July 2014 endoscopy report, and opined that such study showed mild motility impairment in the distal esophagus and moderate reflux.  The physician stated that there is no evidence of recurrent hiatal hernia and the stomach/duodenum was normal.  The physician indicated that he would estimate the severity of the Veteran's GERD as moderate.

In a June 2015 statement, the Veteran indicated that is GERD is not relieved with medication and that he has experienced a burning in his mouth every morning for about one and a half months.

A July 2015 private treatment record notes that the Veteran complained of abdominal pain, difficulty swallowing, painful swallowing, belching, a hernia, and food/milk intolerance.  He denied nausea, vomiting, abdominal swelling, pain with bowel movements, diarrhea, constipation, rectal bleeding, heartburn, indigestion, reflux, gas, irregular bowel habits, stool incontinence, black stools, and vomiting blood.  On examination, there was no tenderness or masses and there were normal bowel sounds.  An associated EGD report notes that the Veteran had a normal duodenum, a stricture in the gastroesophageal junction (dilation), and erythema in the antrum compatible with gastritis. 

After having carefully reviewed the evidence of record, the Board finds that the preponderance of the evidence is against assigning a rating in excess of 10 percent for the service-connected GERD/hiatal hernia.  As noted above, to warrant the next higher rating of 30 percent, there must be persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  The record reflects that the Veteran's symptoms, including dysphagia, pyrosis, reflux, and epigastric discomfort, have varied throughout.  At times, the Veteran has reported experiencing dysphagia.  At other times, he has denied such symptom.  Similarly, reflux has been present on occasion, and the Veteran has denied having this symptom on other occasions.  Such evidence showing a fluctuating disability picture suggests that the Veteran's GERD/hiatal hernia is not causing continuously considerable impairment of health.  Moreover, the Veteran has continued to deny weight loss, vomiting, fever, chills, diarrhea, constipation, chest pain, and shortness of breath.  It seems reasonable that if the Veteran were experiencing considerable impairment of health due to the effects of his GERD/hiatal hernia, he would be experiencing weight loss, vomiting, and other symptoms suggestive of a severe disability picture.  

Significantly, the evidence does not show persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, that is also accompanied by substernal/arm/shoulder pain, and that is productive of considerable impairment of health.  The Board notes that in order to satisfy the criteria for the next higher 30 percent rating, the evidence must show or approximate a disability picture encompassing dysphagia, pyrosis, regurgitation, substernal/arm/shoulder pain, and considerable impairment of health.  Throughout the appeal period, the Board finds that the Veteran's symptoms have not risen to such a level.  The most probative evidence in this regard is the May 2015 opinion by a VA physician who opined that after a review of the Veteran's record, including a recent private endoscopy report, the evidence showed mild motility impairment in the distal esophagus and moderate reflux.  The physician stated that he would estimate the severity of the Veteran's GERD as moderate.  This physician considered the Veteran's entire record including his private treatment records and found that the GERD symptoms more nearly approximated a moderate disability.  The Board notes that a moderate disability picture is presently being compensated by the 10 percent rating currently assigned.

Additionally, the Board acknowledges that on March 2013 VA esophageal conditions examination, the examiner found that the Veteran had persistent significant GERD.  However, the examiner further noted that the GERD was accompanied by dysphagia and pyrosis.  Regurgitation and substernal/arm/shoulder pain were not found.  Thus, the Board finds that this examination report does not indicate or suggest that an increased rating is warranted.

The Board acknowledges the Veteran's testimony and lay statements regarding the severity of his service-connected GERD/hiatal hernia.  However, the above evidence fails to show severe, or even considerable, impairment of health.  Rather, the Veteran's disability is predominantly associated with varying symptoms, to include epigastric distress/pain, dysphagia, and pyrosis, and is primarily controlled by medication.  Such disability picture is most consistent with the criteria for a 10 percent rating.  Furthermore, there is no competent evidence of any increase in the severity of his disability sufficient to warrant a higher rating during this appeal.  Thus, staged ratings are unnecessary.  See Fenderson, 12 Vet. App. at 126; see also Hart, 21 Vet. App. at 505.

In sum, the competent evidence reflects that a rating in excess of 10 percent for the Veteran's GERD/hiatal hernia is not warranted.  The Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the assignment of a rating higher than 10 percent for the reasons discussed above.  Therefore, the benefit of the doubt doctrine is not applicable in the instant appeal.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7. 

The Board has also considered whether the case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 3.321(b).  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  As set forth above, the Veteran has primarily identified symptoms of epigastric distress/pain, dysphagia, and pyrosis.  Such symptomatology is contemplated by the rating criteria.  The Veteran has not identified any additional symptomatology not currently being compensated.  Therefore, the manifestations of his GERD/hiatal hernia are specifically contemplated by the schedular criteria, and those criteria are not inadequate.  Accordingly, referral of this case for extra-schedular consideration is not in order.

Finally, in Rice v. Shinseki, 22 Vet. App. 447 (2009) , the Court held that a claim for a total rating based on individual unemployability (TDIU) is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  The evidence does not show, nor does the Veteran suggest, that he is unemployed due to his GERD/hiatal hernia.  Notably, on March 2013 and October 2014 VA examinations, the examiners found that the Veteran's GERD/hiatal hernia did not impact his ability to work.  As there is no evidence of unemployability, the question of entitlement to a TDIU rating is not raised under Rice in this instance.


ORDER

The appeal seeking a rating in excess of 10 percent for GERD is denied.



____________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


